Order entered January 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

                                 KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       In an order dated October 24, 2013, the Court determined that appellant is allowed to

proceed without advance payment of costs and ordered John Warren, Dallas County Clerk, to file

the clerk’s record by November 25, 2013. As of today’s date, the clerk’s record has not been

filed. Accordingly, we ORDER John Warren to file the clerk’s record ON OR BEFORE

JANUARY 31, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to John Warren and counsel for appellee and by first-class mail to appellant.

                                                      /s/   ADA BROWN
                                                            JUSTICE